Citation Nr: 1422542	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for service-connected cervical spine arthritis.  

2.  Entitlement to an initial increased rating in excess of 10 percent for service connected left upper extremity cervical radiculopathy.

3.  Entitlement to an initial increased rating in excess of 10 percent for service connected right upper extremity cervical radiculopathy.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran served on active duty from October 1977 to August 1994.

The issue concerning a rating in excess of 20 percent for the service-connected cervical spine arthritis comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Wichita, Kansas Regional Office (RO).  

The Board notes that the RO in April 2014 assigned separate ratings for left upper extremity cervical radiculopathy and right upper cervical radiculopathy.  These separately-rated disabilities have been addressed in an April 2014 Supplemental Statement of the Case (SSOC), and while the Veteran did not express disagreement with the ratings assigned in April 2014, nor did he submit a substantive appeal following the issuance of the SSOC, the claims are here determined to be part and parcel of his claim seeking a higher rating for his cervical spine arthritis.  Therefore, the Board has concluded that those matters are currently at issue in this appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file reflects that additional evidence is outstanding and a VA examination is warranted.

The Veteran was most recently afforded a VA examination to evaluate his service-connected cervical spine disability in June 2012.  No medical treatment records dated since are on file.  

In December 2012 the Veteran informed VA that he was having trouble with reduced range of neck motion turning to his right.  He added that since he was last examined he had two "incidents" which required "medical intervention."  He did not indicate where, or by whom, this treatment was provided.  While this case is in remand status, the RO/AMC must seek to gather more recent treatment records.

VA's duty to assist Veterans in obtaining the evidence needed to substantiate a claim includes providing a thorough and contemporaneous medical examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  While the Veteran was afforded a pertinent VA examination less than two years ago, since that time the Veteran has essentially contended that his cervical spine disorder had worsened.  This worsening seems to have required him to be treated medically on two separate occasions since the last examination.

Pursuant to 38 C.F.R. § 3.327(a) (2013), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2013).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, in readjudicating this increased rating claim the RO must consider the Hart decision.

Also, concerning the claims seeking ratings in excess of 10 percent for the left and right upper extremity cervical radiculopathy, the Board has characterized these issues in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of the medical care providers who treated him for his two "incidents" which required medical intervention."  See December 2012 VA Form 21-4138.  After securing any necessary release(s), if applicable (i.e., private medical treatment) obtain these records.

2.  After associating with the record all evidence obtained in connection with the above development, the RO/AMC must arrange for VA orthopedic and neurologic examinations of the Veteran to determine the nature, extent and severity of the service-connected cervical spine arthritis, left upper extremity cervical radiculopathy and left upper extremity cervical radiculopathy.  All indicated studies, including X-rays, range of motion studies in degrees, and electromyograph and nerve conduction studies, if clinically appropriate, must be performed.  Tests of cervical spine joint motion against varying resistance must be performed.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  The examiners must identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain must be identified, and the examiners must assess the extent of any pain.  The examiners must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare- ups.  If this is not feasible, the examiners must so state, and explain why.

The neurological examiner must specifically identify any evidence of neurological manifestations due to the service-connected bilateral upper extremity cervical radiculopathy.  If such neurological manifestations are present, the examiner should state whether there is complete or incomplete paralysis of the nerve and identify the nerves involved.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe or severe with marked muscular atrophy.

The neurological examiner must also identify the signs and symptoms resulting from any diagnosed cervical spine intervertebral disc syndrome that is present constantly, or nearly so.  The examiner should further note whether any intervertebral disc syndrome that may be present and results in incapacitating episodes where bed rest was prescribed by a physician, and the total duration of any of these episodes.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims file must be made available to and reviewed by the examiners in conjunction with the examinations.

3.  The Veteran is hereby notified that it is his responsibility to report for any VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the claims file and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.

5.  Following completion of all indicated development, the RO/AMC should review and readjudicate the claims for a rating in excess of 20 percent for the service-connected cervical spine arthritis, and the claims seeking initial disability ratings each in excess of 10 percent for the Veteran's service-connected left and right upper extremity cervical radiculopathy.  If the benefit sought on appeal is not granted, the RO/AMC shall issue a supplemental statement of the case (SSOC) and afford the Veteran an opportunity to respond thereto. The RO/AMC should also consider whether "staged" ratings are appropriate in light of Fenderson.  See also Hart.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



